Case 4:20-cv-00104-RCC Document1 Filed 03/12/20 Page 1 of 2

 

—_. PILED __. LOBGRB

Norma Adriana Grijalva Ro <% ~—.-EOBIVED Gory

rman OT Eee

1190 E 17th St apt 268 C
Douglas AZ 85607 MAR 1 2 2020 |,
(520) 727-1193 GLEAK U 8 DIBTRECT GC

ay DIOTRICT CH ARIZORA

 

IN UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

Norma Adriana Grijalva Ryo.

 

Vv.
U.S Customs and Border Protection, COMPLAINT
Defendant(s).
Jurisdiction

This court has jurisdiction over this matter pursuant to in support of the claim for personal injury,
negligence by U.S Customs and Border Protection, and damage to property lost and destroyed which is not

economically repairable. §§ . The plaintiff is a resident of Douglas, Cochise County, AZ and a citizen of

 

the United States. The defendant, is a resident of Douglas, AZ and a citizen of the United States. The cause

of action arose in the Phoenix division.

Complaint
On January 28, 2019 in Douglas Arizona at 3:00 pm I was involved in a head-on crash impact
which resulted in personal injury to my children; Zulma Andalon and Jordan Grijalva including myself
Norma Grijalva, damage to personal property of my vehicle in complete loss which is not economically
repairable. There was negligence on behalf of U.S Customs and Border Protection agents by causing a
highspeed pursuit on a residential area and school zone causing public endangerment resulting in the

collision I was involved.

Demand
I am requesting compensation for property damage due to economically being unable to repair loss
caused by U.S Customs and Border Protection. Relief to personal trauma to my children and self.
Damages: $15,000 Due to my vehicle being totaled, In January of 2019, I have been without a vehicle for

one year and two months. My vehicle was used to take my children to school and drive myself to work, I

 
Case 4:20-cv-00104-RCC Document1 Filed 03/12/20 Page 2 of 2

currently have to use taxi services and have paid out of pocket. The aftermath of the collision resulted in

me being out of work for two weeks unpaid putting my economic situation at risk.

Date: @B\va\aqgso. A /_ A (Ly Ss

Sign¥ture of Pro Se Plaintiff
Norma Adriana Grijalva Row

1190 E 17th St apt 268 C

Douglas, AZ 85607

(520) 727-1193
